1:20-cv-00283-JJM-LDA Document1 Filed 06/26/20 Page 1 of 22 PagelD #: 1

 

 

| Ln se.
FETIT/O 0

 

 
Case

:20-cv-00283-JJM-LDA Document 1 Filed 06/26/20 Page 2 of 22 PagelD #: 2

UNITED SIME Distrier CourT

 

FoR THE

 

DISTRICT oF RHODE ISLAND

 

 

nre: down Denzel lefurneau, _ Civil Aation nox:

 

inthe Capacity ot Executor

 

Wf Or, DEVaAl KeNZEL L ETOURNEAU, ESTATE.

 

(od ) Tnrecl. harks Emanuel Dork Ana,

 

Capacity of Executec

 

i CHARLES EMANUEL Porter Pons ESTATE.

 

 

PETITIONERS “9 [Similar ly Situakd 1

 

a ee

 

 

 

The. STATE 2E RHODE ISLAND,
INA _M._RAIMANDD, GOVERNDR DF RHDDE TSLANA,.

 

 

PETER _F. NERCNHA, ATTORNEY GENERAL JF RHODE TSLAAD,
MARISA P BRows, STATE COURT ADMINISTRATOR ,

 

RHODE DSLANN DEPARTMENT DE CORRECTION S,

 

PATRICIA LOYNE- FAGUE, PRISDKA DIRECTOR LRIDOC).

 

RESPONDENTS., and or beBadants, — Grustees),

 

(od heir Successors J

 

 

 

 

 

 

Petition fra Writ
__of Mandamus

 

 

 

1 Zl

 

 

 

 
Cas

H 1:20-cv-00283-JJM-LDA Document1 Filed 06/26/20 Page 3 of 22 PagelD #: 3

 

(A) Finisviction & Vewe

 

This cour? has JU isdiction 4p arant a Wt of maar ZeUS.C.5Ks)._

 

The All Writs Act gave the ‘Supreme Court and al all courts

 

established by Aot oft Congress » Ho. gubbori Ly to_issue (ints

 

of mandamus. “in aid of “Yeir respect ive ‘urisdictions and

 

noreeable to the USAGES and principles a low. US, Const

 

Further 28 U.S. Code § 1361 gate. federal district wank

 

“oriainal jurisdiction of pny) Aetion in the nature ab

 

mandamus tp Compe] an ofeor or employee of the United

 

States or any agency thereof 4p per-form ‘0 duty owed tes

 

the Pla inti Y fi 123 Sect im 2 te. LS. a kod.

   

 

 

 

tor she fe pape la sland lsat b 28 Y.§,C.

 

 

HS 139L Oras and

ond (\AR2.

 

 

 

__@) PaRTies

 

 

Petitioner Newon Denzel Lekurneout, is the everutor Sor

 

NeVoN DENZEL LETOURNEAU, ESTATE. EIN S252 0769

 

[ Deceden} estate, fobitioner Devon Nenzel_letour CICA

 

hs been _unlawhull ! detained For LD vears approaching

 

s August gh ‘DDI , at the Rhode ts land Deractnennt

 

” Cornttions Petitioner Newon Denzel letourneaut_is most

 

Certal nly “In full-life” as Q l Ving, breath Ng, Auman- Sentient

 

heina of Lesh bhed and hone...” natural, person not to be.

 

mistaken or otherwise. presumed dend, Ini impotent br

 

 

ficticious.. Rditimer is the becupant of executor oboe.
, 2 of a}

 

 

 

 

 
Cas@¢

1:20-cv-00283-JJM-LDA Document1 Filed 06/26/20 Page 4 of 22 PagelD #: 4

 

 

Peftoner Charles Emarvel Porter Pona, is the execurlor se
CUARLES EMANUEL PORTER PONA, ESTATE.€1N83-L32182lo

 

 

(Decedent estate). Pebrioner Charles Emanuel Porter Sona

 

 

hos been Un touoFully lu detained fae over 21 ears ok the.
Rinole. Island Depart went ob Corteckions. Pebthicner |

 

Charles Ema nuel focter Paina is taps certainly ‘iA Fy\l- 3

 

lide” as a ivi 10g breeding, lhuman-senvient being oe

 

Fle sh. blond, and bone , O » Noctun al. Person’ pot ts he

 

mistaken or otherwise. presumed dood incompetent: oa

 

Fieticions. Retioner is he. occupant of executor akhice.

 

Sued | In is oti cial ca

 

efendant. THE STATE DE RUODE sLAWS, 18 O lea Piodiciaus

 

Qoverament detocks tot 4 pe onlu ADVE \2aa\ PeKSONS

 

on arivicial pnt Corporate. US Vic on status. ~sthis

 

includes, but is nek | limited to the. 14" Amendment U.S.

 

Citizen

 

sued in her indivilval and offieia| tapacihy. /-

 

Nedendant, (I INA M. RA\MONND, Ls he. pceupont oF the.

 

bh¥ice ch Governor tor THE STATE OF RISRE SLAM.

 

This Nofe Adan | \s the, Che’ FP executive, wit Lh respect to

 

THE STAte” Who Is fas pons] ible tor Numerous panagement

 

and Administrative nets Concerning estate. emeert

 

hooever Situated Wout this i the.’ ler ~rtorial jurisdi iebion Ie

 

 

The. Stade ok Rhode Tsland. This estecte hi pooper ieludes

 

the. actual people, their vey DIN porsche, ayn the. ‘ ‘NAME

 

ENT ITY ra all Capital | lolbers OW tne lsicth. Certificates.

 

 

This Delondant aeknoudledoes this S$ Are lor oF lhusingss.
3 okZI

 

 

 

 
Casé

1:20-cv-00283-JJM-LDA Document1 Filed 06/26/20 Page 5 of 22 PagelD #: 5

Gued in. his indluidlunl and ot finial capousity 5

 

Debendant, PETER F NERDNHA, is the Deousanct pdthe ohhre.

 

oe bE Avornes oeneral for THe STATE OE ROSE ISLANN,

 

This Nelondant j iS lesporsih le le. Fae the prosecution ce al telsna

 

Criminal Cases and ridenendce appeals ound CASS. This

 

Nobeind onk j is the. Chit \eaa\ Acer ob the STATE, responsible

 

For representing a\| agencies, deportments, ond Commissions

 

in Litigation. this PwRadast | 1s responsible Jar Creaking,

 

dels th the “NAME” of “She estare’ by Woy of Charming 2

 

Statutory violation at an indictment process, When,

 

Successful this Mvendant brinasthis constructive ‘cust

 

( case.) to he Queen or Court & Mat the. order oF lusiness

 

a carried into eMect This Defendant Kinows thot pot

 

IN the so-tallat “Criminal Deendank potentially, Paci ing,

 

oe nok Knowl Ing that | he has become. estate held

 

Wn _Consicuctive drust but further that this is Fraud

 

concealed, in thot tris ret evidence disclosed in discovery,

 

Again, This Neendant ac) Koala this order ch buciness.

 

Suet | in} bor indi yo. Lend obfcia| capaci

 

Defendant, MARisAa ® Brown, 1s the prow pant ob ne obbice_ ab

 

State Courk Adoni netrator For the, Providence. COUNTY

 

Superior courk This Dekendant is fesponsible tor the. Snancial

 

matters ON the pri vate. Si ide. oF the. cour This IC. lucess, buck i is

 

not limited to Commercia | -by racing of the securties ne are.

 

issued renpiding he,” ciate ofthe tase. This Nndont

 

acknnaledes 4h that 2lmious Criminal Convicted statubry pe: cms”

 

take_upon “the oll of estate Property Adininistrated by eat de

 

Son tot without Delgired Author ty. This is the order of of business.

 

Y yf q

 

 

 

 

 
Casé¢

1:20-cv-00283-JJM-LDA Document1 Filed 06/26/20 Page 6 of 22 PagelD #: 6

Sued_in her individual and aboia [ Aapanit'y ;

 

hob } Parpicia Colve-Facue, is He occupant de attice

 

of direttor for the RADE TSLAND NE PARTMENT OF CORRECTIONS.

 

This Defendant is responsibe for detaining persons Who have

 

 

been aul lleged to have Violeled Staductory Color-of-law, criminal
fe! ony ind misdemeanor those. penn uaa ling bail, ee

 

 

trial’ Svntenci ing, transter_and_ release whatever

 

farm. This belie (S_fes ponsible for the Custed ua

 

 

Conttol, and wel being of all Prisoners detained |
’ Sued in its oNcie| Capac! ity

 

Defendant, THE RHO SLAM NEPARTMENT DE CORRECTIONS,

 

US a is 0 Complex Consisting of mulht ple, SMNSONS and 40\\s

 

a) CJ
For both men and women, This instrhcions PUrPOSS. is

 

{o_provi ide_closed contined Fram pulolic_Ser ick. Y, am. to

 

house Accused ond convicted pesos until Sheie debst

 

 

 

to sey

 

 

_ FEDERAL QUESTION

 

 

rs He Alysical, fbsh, blad and hone.,

 

beensthing dod in full-life., Os 2 nadupal

 

Pelion, ob tse bthmer, Whois He executor

 

Ais gon personal property — ¢stafe. | eR ‘Rank’?

 

Dyes de Cxecucdor- oh Ce. russes He aud hocity

 

to issue exerudar bblers of administredion | r

 

The loa! Savvy jn_accomplishing Lraud fo_Such

 

ww,
A degree as. converting people tp property de br

 

 

J
palo, Ig this pot what An Write SAW ID S/avery ?
§ of 2)

 

 

 

 
Casé

1:20-cv-00283-JJM-LDA Document1 Filed 06/26/20 Page 7 of 22 PagelD #: 7

 

ANSWER TO 2

 

FEDERAL QUESTION

 

 

Aen used i In conection with probate pxceedaps,

 

term (estate) CNLIM PASSES. dotality of assets al

 

 

 

 

linbibiies of decedent. ineluding Zl manner of

 

 

 

pasperty, fea / and persone _ Cog fe or fp choak,

 

 

corporeal or in corporea| weeee

 

Ln its broacks! SEAS. , the Social, CiViC., or

 

, poli wolitieja | condition or standing of Q person ;

 

(einer LAW DICTIONARY, Abcidged ( ited.)

 

Tn equity iis well Known Had a mans’ jel rson

 

is his oun personal properly, his interest

 

in_estake. Fi Shep more., mosd men_ao_pot

 

Know or understand the aspect ot the

 

decedent estede. en lity described on each

 

MADS Birth Corlitioate” this IS 4) Ve him

 

 

of pirlh, the titk tp the body” soho the

 

Stare entity reaislers as. its oon, FACT.

 

lastly, He execdons authority iS provided

 

patie.

 

Slavery has chavyed ik Dee. elk peinains

 

bo be oH hthe has! bidder, and nd the

 

—_ brutality of He Sandotion paw_occurs. behind

 

/ yo }
drism_ Walls. The Shue Masters Mei

 

I a
dierent ten heir ancestors In that they Bae

 

! j - . IG
tion the {gnorant So-called tack Sauages :

 

bof 2

 

 

 

 
Cas¢)1:20-cv-00283-JJM-LDA Document1 Filed 06/26/20 Page 8 of 22 PagelD # 8

 

(C.) ARTE LSeerion 10 UNITED STATES

 

CONSTITUTION

 

 

Jo State shall PUSS ON EX post Mele law, dr aw 3 impairin

 

ie ob igation ot contracds.

 

 

ip Piitioners? assert that the de-fenda nits, through their

 

colleckive silence, not only acquiesce tp the executors

 

author Ly and lellers at Adninistation for the estates and thus

 

bind themselves tp. obliga Hons lbindi ng therein, but are

 

Simultaneous! y impair ing jhe executors sblioations due. +6

 

the esiates’ is the. detendan ks lave tailed Fr perform,

 

Lin Vio lakion. of Arkole L deoton 1D ot the. United States

 

Constdution ‘

 

 

(D) THE AUTHORITY OF THE Executor

 

OFFICE

 

 

 

2 eit mers’, Ose te executors, with respect to the dececlent
estates’ thot they dre_lowduliy nuthorized 4o Administ.

 

tt is a Foch Shak pn 8-24-20} 3 the. Federal Government fr

 

the Uni bod § Qo ates has YECOQINZE0) \ and ackinoys) ledged {fsrough

 

it's pr vate sector channel with iA the. - RS, “Anat Rihoner

 

Devon Denzel Letourneau, SSN # 039-G0-1'782, D.0.8. (2-26-1941,

 

ais the. executor for DEVON _DENZEL LETOURWEAU, ESTATE. and

 

Petitioner, Charles Emandel Porter Yona, SSS # 037-Sd- 4O1T,

 

b.0.B. 12-28 |48b, js the. executor Tor CHARLES EMANUEL

 

_ 7 of 2!

 

 

 

 
_ Case

1:20-cv-00283-JJM-LDA Document 1 Filed 06/26/20 Page 9 of 22 PagelD #: 9

 

PORTER PONA, ESTATE, (see ex| hibits (a\olp, )),

 

 

) The. RS (x sxnternal Revenue Servi = is the

 

Government ¢ entity hat has conti rmed the identities

 

oF the executors’, who Oe. the. Petitioners; they have also

 

confirmed the i dont” of - decedent? at the eslotes

 

and_have piv ided both eng loyer identification numbers

 

For the. estetes of which each pf the Petitioners are

 

Quthorized +p Ad mi imistrode.., these bei ng as follows:

 

DEVON DENZEL LETOURMEAU, ESTATE. EIN 33-62321T69 —

 

CHARLES EMANUEL PORTER FONA, ESTATE. EIN 83-632 182lo —

 

 

 

Ht) The Venited Stores, vin the ERs, ches acKnons| ledge anc. cecranize
GQ
Shock both, Dew DENZEL LEDURMEAU, ESTATE. " and

 

CHARLES EMANLLE) PORTER RAW, ESTATE. have. aqui ired

 

fp relan Nation State, Domain. bsy uci of Ihe. feck liner cS who

 

OFZ the exeputons’ Por dhe estates” bei INQ Aesianated O

 

Uniaue. postal loachon whi ch col owss Lhe. execute ns_athice.

 

ir 1, , (
(the. ielitioers’), Ly eyeoucte executor leblers of

 

adulni strott ioe egacting the estates, om she, yon —

 

comeshi c.-Ph voce; post master position at ne. Cre neil

 

Pos} phice. pontained within the zip+4 node. [p2ap4— q498 1.

 

While ad the Some. time _\y ing situcden\ pot only “mn the

 

tual land” on _ft Providence, Rhode tsland uShere. tne,

 

Coneral Post Obfices land is on 24 Corliss street, but out

 

 

bn she United Stotes Minor Dusty ing Tslunds. (aor tslond).
(see exhibit (c) \, |

 

bok 2d

 

 

 

 
Case {{20-cv-00283-JJM-LDA Document 1 Filed 06/26/20 Page 10 of 22 PagelD #: 10

 

(5) This court is aware that the United States Postal Service

 

1s an inderentent agency ot the executive, branch of

 

U
Oovernmens: anc 80 400 5 ould Une. STATE OF RRONS

 

SS LAND, (col coll lleclivel \y defendants, be qwoarm, of | and

 

fespeck the special US. Sovereiepty Hot Ve Rehlioners

 

executor dapacity LS empowerec| rust,

 

 

b ) Rlitioners, Who are the. DCCUPOMS pt the. exeoutor

 

pPPice/s), Postal | | location iS_Qs ‘follows:

 

—Devow DENZE L LETOURNEAU, ESTAIE.

 

Exyecuwlor ARtice.

 

Nation Rhode tsland,

 

Gerrnal Pet OSFice,.

 

Corliss street -Tysp- four.

 

Prov idence.

 

Unied Slates Minor, Oubliina telands.

 

Near. Lb2901 90x

 

 

 

 

 

 

CHARLES EMANNEL PORTER ROMA, ESTATE.
Executor Office -

 

Notion Rhode. Teland .

 

_Cenero\ Post OER ine.

 

Corliss Sheek Ten-faurs

 

Providence.

 

Unit ed Slates M Minor, Dict YIN Tslancls.

 

 

_— Neac. Cosa} $8]
| _ FJ of 2

 

 

 
Case 1{20-cv-00283-JJM-LDA Document 1 Filed 06/26/20 Page 11 of 22 PagelD #: 11

 

& (E) EXECUTOR LETTERS OF ADMINISTRATION

 

 

1) Politimors asser] that the executor leblers ot administertion

 

wWhicl_ore being presonted herein, tte present dhe. bi ghest

 

linkers} regarding Nhe estates), in its authoritative.

 

Cupression Land Form of oo mandedte. commenced and

 

executed fom the.’ court pt the Sucre, We} NO the

 

executor obbi cels), for ne. eslate(sy loceckec| On

 

US MOT. (eoxer ~cs | land) Fore i ian terry torcu_twith Spe cia

 

U.S. Soverei one - Court meaning —_ We HENSON onct

 

|
suit ot the. Overelon\ , the slace, here Ye Sovereign

 

U
SD1OVAL YAS with his real € oi AUC, Whe meyer nak Mau

 

pee” Black's Lous pickonacy ak EN, Page. S18,

 

 

8) the pyecutor lellers oh adminishation exhibited and

 

presented bela ar. lbinding obligations imposed) URO aul

 

 

Dekendants. with the novoption ok Patricia Coy Ne Fag [ke ,
ond she, RIND. (see exhibits Cp) Ble)».

 

 

Q) These exerutor letters pt cl minis inaction are cerlitied

 

Cocuments issued via uses cert fied mail, and have heen,

 

thmuah voli Fication, dicce sted AS OD net clone... “Lhe.

 

pertat mance of thet thi ch is the Subjerb eather at Ahis

 

b tition te issuanve of a Writ ot Mandamus,

 

 

 

 

to 2!

 

 

 

 
Case

LI:

20-cv-00283-JJM-LDA Document1 Filed 06/26/20 Page 12 of 22 PagelD #: 12

 

 

ip at Shwuld ly Unlerstond tha dhe Service labels detached

 

[Drorn corhti ‘ec mal recelet [ PS Form BBO), wohiah OFe.

 

attived +o each executor lelber issued tp the. fespectwe,

 

defendants who have accepted said lellers pot pal (ork? y

 

the documents, but also nevlaches he. Post Mashers’ ond.

 

This act provides the Dull Pocoe. of the Toreign Power

 

possessed by She United States sta) Service. AS an

 

independens} Decne oF dhe CXECM tive. branch oF Gesernment,

 

Saroug jhe eeeoutor letlers ot administration executed

 

boy jhe execuloes? who are authorized the. functions of

 

Private. Post Master posi Howat the Fenera| Post Ace

 

Lohan USING — AI48 as the. Zipt+4 extention.  e;closecd

 

 

within brakes, thus removing pny and all indicoions

 

or US. citizenru.
U

 

(F) THE COLLAPSE OF PRESUMPTION

 

 

ft) Pditiners asser +, thot wohwn the executor, ure lausticlly

 

possesses dhe” Deleaation of Dudlority” 45 admin tstrace. QO

 

decederr estate, Selon esiale), and so commences the

 

execution oF exeuttor lens seadministation Fism &

 

 

Forel lan. location of Such obfice,, demanding tak properly _
OF re estate t he returned by Hose shown to be.

 

?
(es pons ible as executor de Son tort ip have Odministrated

 

 

the stole. without Deleoalion of “Buctbyeciby, must pecferm |

 

the. obliaetions innpased toy Such leblers., aus. col laesi ng

 

ox orestunptions under: hoor of=laus not | has crane,

 

 

 

 

AL oF 2! , =

 
Case

1{20-cv-00283-JJM-LDA: Document 1 Filed 06/26/20 Page 13 of 22 PagelD #: 13

 

fendered. udgmen! unm, _or Crs Boled anu other dels

 

abtrifuted 4 She. estate, as all such “Fraudulent acks

 

 

became. void,

 

 

 

(G) NOTICE, ACQUIESLENCE, ESTOPPEL and THEIR EFFECTS

 

 

(2) Petitioners assert, thot defendants’ Gini M. RaAunpudo,

 

 

[PETER F. NeRonnA, MARISA B BRown, AND TRE STATE OF

 

Ripe -tsLAnb, have been AINE. Go nstructive notice woth
Tega to tne executors’ interest tn she. fehuc phe estwles

 

ogee with domades, owed.

 

 

(13) Author veh noents of the defendants have. . verieved,

 

certified moi\, exetutor leltens oF: DArwvekration. Poncercina,

 

the_unauthori ved adaminstrodion cf the estates, demands ~

 

lo tekuen the, prepare Ane. estotes, demands ot

 

Cer Eied ropes oe_all bonds ana GOKCE EIS regaralng

 

tye. esinies’ demands Soe We bor bonds and Doths Bor

 

 

heir ony eels) , and denrands For to\a\ TWespass damaaes
S
at 3.5 m\Vion de lars per day as_pr the. Antes, 2ac\n

 

lexecutor leWher ox e asnetroction IAS recieved and

 

Qccer: ted, unti\_al| damooes Subkered Fron Sam Sraudulent

 

acts. against ne, ostoless (ee exhibits &), (Q2 (v), ©).

 

 

 

 

(2 of 2I

 

 

 

 
Case |

20-cv-00283-JJM-LDA Document 1 Filed 06/26/20 Page 14 of 22 PagelD #: 14

 

HH) Petitioners’ assert that colorants, Gink MU. RAWONDO, PETER F_

 

NERD, and Marsa © Brown, otter heino given ostice., nave.

 

 

 

clerked Lo wmain silent, thus Oca lesting $5 the toes prich

 

 

resulted in dhe binding olte pte atthe obi afttions SO imposed bby

 

 

Hye exerudoc ellers. of © odmici sirahon, the Opvern NG ody | an
Brplicalole in This modker af low and Bock. }

 

 

16) Pebtioness assert, Tht under dhe, Aodbine . e0\ wh, Whe,

 

[Fern estoppel; and then Fully Considered will bbe Rut to

 

pest upon bree. moxims: 1. “When one of yu, P2ESONS must

 

suther aN loss, ik i must be, cocne by he, persons

 

» /
conduc + Ww yh caused tk; Z. “No ONe._ Can take, advantage OF his

 

pwn yon! and 3. “De is not to be heard who allope.ss whect

 

is pony ty hie Sormer Statement. r+ is also DB

 

brincisle of equtry thot! every person is bound to_make, oped

 

ce inennnal repsentatia Ons whereby he induces dno So

 

och” The word! ‘Conduex ‘Los underlined alee) When used in eherence

 

 

6 the person. esp ered Means Conduct in_its brndest sense, and

inclucles words and Silence... positine_acks pnd negoctwve. OMISSIONS.

 

Therefore, As feces ore? asvert hoc} the. dobondants, , being,

 

 

estopped, Shall_be in_pp_position tm cller any dispute. ac Contest

 

\
Wo) \nilspever, * ter fowl ng elected to mointoun silence. The

 

dete ndants must de serfs. W accordance mee, Ww Mn he, Cli option

 

imposed by the Po oner?_ executor lelers. oF Adminisharct ion, 2S

 

 

 

O_INW) isteria al duty nog been, Created thet Orr,

 

 

 

 

[5a Z|

 

 

 
.Case It:

20-cv-00283-JJM-LDA Document 1 Filed 06/26/20 Page 15 of 22 PagelD #:15

 

(H) No OTHER ADEQUATE REMEDY AT LAW

 

 

iD Dtitionens assert that this is an Article { Sechon i

 

U.S. Constitutional moter of “dbliantion of contact,

 

( Private contract), executed thi Full Ny under the ex executors

 

oFicel© Special WS. Sovereignty, This Article 3 Const-trbona] :

 

Court CLS. District courck tor ne. districk of Rlacde. Tel land, is

 

the proper court Whiely possesses and or mau obtain jurisdiction

 

 

over ‘such anique and extmocdinary Sule: Sect matters, Os

 

this Cour} dep iS OF US. Sovercianty, i Furthermore,

 

Article b Settion Lot the US. Const “shales that. ths

 

 

rode. in du in pursuance therea®s and. al Heties ade, chic 6 a

 

 

 

bucthoriby a the United States, shall be the Supreme, law &

 

 

 

aa land ” 5” Therelre., the executors’ fake slatus’ must

 

 

 

De vol \aloecl, wa dlalec, and prone, ve “under dhe.

 

4-Supren ACY Clause., OS Poditnens executor \ebters, oF

Administtoction are. / IS. the. Controe+ law execute Lynder

 

 

 

LS. Soveroianty made. in pursuance. to. > the. LLS.
S y- P

 

 

ILConshtuctiony _.

 

 

 

 

 

 

 

 

 

 

 
Case if

PO-cv-00283-JJM-LDA Document1 Filed 06/26/20 Page 16 of 22 PagelD #: 16

 

(I) THE Estate & TRusT LAW

 

 

(7) Wrth respect {Dp the ‘estates. ag in regard to Ahe

 

Admanigroction oF said devedent estates? all matters

 

inwol ving breach in trust tor failure in not pereemino

 

 

 

 

ip accorlance with. imposed Obl lgocn dons will be tried”

 

10a couse of achon under _ Trust Law. The good-faith

 

Standards of trust operation | Impose. “unten

 

dues fn oli potions and thus Fall consistently within

 

the al Ql -encommssi ia StoPe. ox Artisle l Section {9 oF tne.

 

United Nwoltes Condition. Thus, each defer dan

 

oficial did breach their dukes in trust, especial ly once.

 

she deerndants beeame ane. of pind accested |

 

tr ustee shi P

 

 

(J) MINO AND BODY iN RELATION TO LAW

 

 

 

(18) tekhoners! assert, thot an in felligenst man ‘in Full

 

tonscinusnass takes inlerest in his rind adn and every

 

 

moment he | iS thinking, DOS! tively or negatively, In

i '
Apel. DN_UNConscibus_ Man IS Unawire éF his Howe his i

 

we)
mind Haus hovine po Inieestas he remains fully

 

UNCOSCIOUS, ek. amancan be alive ond utilizing is

 

3
physical senses cmd locomotion art sill be udzonscious

 

of the aquses of his ach ons and their “ells At law +his

 

 

Man ist (efored to Qs Qn “incompetent, ( eiminally s speaking).

 

(5 21

 

 

 

 
Casd

1:20-cv-00283-JJM-LDA Document1 Filed 06/26/20 Page 17 of 22 PagelD #: 17

 

A) Dbhners assery, jot a tho, mind heelk being ¢ O

 

property of intel leeks has the ability to produce intellecduw)

 

properly. This tact, amona others, s Who arms our lego

 

/
System woh ‘he. Krowledye. 40 Know, ex Per ence, tnd

 

interact wrth the “mind! nso distinck enki together hace

 

Sepente, from the! body" VF occu pies

 

 

(2) The mind sean only make Sound,_| |g ea\, ond intel| ent

 

devisions jf it possesses Knowl ledge and understandept the

 

Causes, eMects, and consequences oF actions i+ Compel|s,

 

hasecl and fourded Upon, eiwilized ideas of high monn

 

pri neiples. Unconscisnable. arts are. Shose oF cu  Incoropetent,

 

 

The defendaris have Taken advantage Or hej Lown Worang

 

 

a) 7
by woof finud| oft per pera ng ojpuer nner Funchion in

 

Geol Son with “ justice for all” The. deferdon's, unlike thei
Ancestors and their instiions old are Nocas. cen)

 

diabolical butt hove learned ver : wel\ 4p disg ise, thelr hat

 

mee deceit ching fod | [[Ke. Mercury did ever, 10 ea

onde oo These. defendants _are ‘nuely masters_pyer grate slaves

 

 

 

 

eon lly. Fach. h detendant_| has. Played ec} theice pilin ct

 

 

_ pee fetttioners ‘mind and toy halle Exh a

unlowtul detention, Kidnae, and outric Asa es oe
wishing_so-called _

 

 

iglts” and: @xercisi Ngan abstrock and deceptive. Stactuty fon

 

plied. Consent, spit ikon, mie ned to seale q 3"
oer Stroman charge. 0 jo TO.While Si mmultaneosly _

 

|Seizi ng the Petters’ ody as “Unclaimed Prope ty »

bool oe

 

 

 

 
Case

1:20-cv-00283-JJM-LDA Document i Filed 06/26/20 Page 18 of 22 PagelD #: 18

 

| AK) | iABILITY_ OF THE DEFENDANTS

 

 

(22) Prlatin Onecs > assert, that Since the jefondante ThE STATE

 

OF _Rijobe csLann, Gin& M. RAIMONSO, PETER F_DeROWA, &

 

Marisa ® Bown, lave nequiesced tp the executor \ekbens of

 

Adininistrocsion regarding ‘Babine’ pEFicia\ capaciku,

 

stadus end audhori ty, ik “stands +hock these, Ackend ants

 

are olsp responsi ond liahe Sr the ackions of their

 

CO- conspinatocs inthe perpetraction ot their collective,

 

£ mudulent order of buciness.

 

 

92) _Dolendonts, PATRICIA COYNE-FAGUE, and THE RRODE CSLAND

 

NEPARTMENT CE CORRECTIONS ,_ Con sider ng the leas!

 

Credenvials. i Jaw that Pedricia Coyne: toa DOUe. has ~allainedl

 

Should Know and understand the order or Kusiness. Cocried on

 

 

 

 

by the oloove. mentioned defendants.

 

 

 

 

 

 

 

 

 

 

 

 

 

(Top 2

 
:20-cv-00283-JJM-LDA Document1 Filed 06/26/20 Page 19 of 22 PagelD #: 19

 

 
Casg |1:20-cv-00283-JJM-LDA Document 1 Filed 06/26/20 Page 20 of 22 PagelID #: 20

 

 

[25) haa in ant, PETER. F. NERONHA, this dedancant

 

Received! on eyerutor leer From fei omer, Devon Denzel

 

|etournecu, ON February oe 2020, The 3.5 milion Aallans

 

GB in trespass ownoges per day bean On February 7

2020, ond Conded” February gas 09d. Total damages or

 

Hrespass amount to _4| milton dollars that el Swull_be Pole

 

ty Fetitioner (see. exhib bit) & 0))

 

 

(20) egarcino defendant MARISA BROWN, this defendant

 

reteivedan executor leer + rom _letitimer Devon Denzel

 

 

I Letournenu,_on February 1" 2020. the.3.5_million dollacs in

 

Hespass damages per ‘doy heaan on february ain no.

 

Mola damaoes. for trespass amount to 08 million dollars

 

hot shall be payed ty Blitoner. Gee. e exhibit €) 9& (D)_)

 

 

 

(21) Reon cling deferdacst, GINA NM. RAIMDNND, this dekendant

 

received an exerutor lever trom letitioner, Deyn Rynzel

 

Letourneau , Dresumably__ within: the first +1 dous of

 

 

)
februacu, 202D, The uses (Ps Form Sail) return sweceiet

 

WOs nol returned to onerat General Bst- DtFce.

 

—

however Certified mail receipt Shows Ynot certified mail

 

leF} General fst ORice on Jon vary 30" 2020. Only

 

 

executor viene and other documents. ordina, estate, _
B feiinisro jon may. be dist catcher Front the Beoutors

 

Ge} =enerc! Post-OfFice: Thor oie Rtitioner will demand

 

35 million dolla ars per any beer Felbnuary 1 2090 to

 

February an 202. Total damages tor Hteswass amount 10

 

4 oP 27

 

 

 

 

 
Case

1120-cv-00283-JJM-LDA Document1 Filed 06/26/20 Page 21 of 22 PagelD #: 21

 

 

 

A milion dollars that Shall be payer to Pottioner.

 

(see, exhi ik (4) and (D)» and 0 lso (exhibit (6)) tora

 

Comparison in lotion to tbtines charles Emonue)

 

Biche fona,_cind his certitied mail rece or and return

 

rece} et, corti cular ly for defendant, BI AA MW. RAIN ONDS.

 

 

| (08) Nfondants «| Shall l\_be Ordered Yn rake. DEVON DENZEL

 

LETOURNEAUL, ESTATE. at Derante have hecess 4p

 

trus) funds wt aside tr the purpose, of naaking {ne

 

estate. whole, established unter the State's “real Srocotion

 

Oorwemenr,’ also any other damages the. cours clens ust.

 

 

Jury Trial AS ‘epanded | ty extent oslo.

 

oa) Regard ing defendant, PETER_E NeRonHA, this defendant

 

{ océiver! AW eveructoor lobar From Plitoner, ‘Charles Emanuel

 

Porter Pana, ON February ar 2020. The 3.5 _pni\\ion Ao\\ars

 

iy thesposs. ‘da mages per “dou, began ot February T 2020

 

ond “ended fdoriary 295, 3020. Tokal damages tar

 

{trespass amount +5 | million dollars ot S\al\ be

 

| payed tp Sehoner. (see.extli (2) (6)

 

 

(=) Renard no defendant MARISA P BROWN, this defendant

 

fee; ved 3 OWN exeeutor \ebher fom Ri ionern charles

 

 

ne | Porter fono, on Rloruaru 3" 2020. The 35

 

J
Kon do’ ors in bras pass damages per clay beaan On

 

February va 2020 and “onde "On Y Feloruace aq 2O20.

 

Total dotiages tbr {res pass amount 40 4 milion doll ats wet

 

Shull II be payed to Ritener ( See. exhibit/@\&(2 ).

 

20 of 2!

 

 

 

 
Case

1

20-cv-00283-JJM-LDA Document 1 Filed 06/26/20 Page 22 of 22 PagelD #: 22

 

(si) Regauing delondant GINA M. RAIMONDO, this Jelendant

 

receiyed On Vetecutee letter Fesm Btitioner, Charles

 

‘Emanuel Porter Porm, iN February an 226, The 2.5

 

milli OV" dollacs Wn trespass damaaes per das teagan OV”

 

February T2090, and “ended? av February 70% 5, 2020. Total

 

damages for ‘wespass amount to 4 mitlion dollacs ‘nat

 

shall he coyed tp Bliioner, (see exhibits / (abc E)).

 

 

 Nefendants Shall be. Ordered 4p_make. CRARLES

 

 

seibaunn PORTER Pons, ESTATE. whole. dbeBendants’ have

 

access \o rus Sands. sek aside. Se the urpose OF

 

Mote he eslate Whole, estaltishecl under. the. cs

 

 

 

 

“Lea\ strention ooree ment” a\ Xs Apis other Ane
Cour} deems wet. "hh Jury I Prin! is ‘Dananded, fe vcdert possible.
Aftdayit:

 

(33) Ib Hho Bi tomers’ asser? undbr penalty of peri rid tock

 

all_ matters assorted RS Lact bre. true "gad conve. Any

 

assertims moods in de nature ob belle is Jeheved b be usd,

 

in accordance nyt informadtim acoumulocled by Heir respective.

 

offic), A de bE mere SHA\y Ly Drabled

 

ea dam i knzol Ent,

 

Guocuted on: Cg (plier)

 

(ye 12-20% Ao ee.c -pnd— AcKnow. ledged

 

 

At. By. Keb Enanuh bola (Gree
Maximum Security Prison (p nti

 

Ripot- Cranslo

 

Ln Irak Y dehined agsinst will

 

2/ of 21

 

 

 

 

 
